Citation Nr: 1124525	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  02-13 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the low back. 

2.  Entitlement to service connection for residuals of an injury to the neck.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard with periods of active duty for training (ACDUTRA) from October 1974 to March 1975 and from July 9, 1977 to July 23, 1977.  He also had a period of active duty from May 1978 to November 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the Veteran's application to reopen claims of service connection for back and neck disabilities, to service connection for right shoulder disability, to a compensable rating for bilateral hearing loss and to non-service-connected pension benefits.  

The Veteran testified before a Decision Review Officer in April 2004.  At the hearing, he withdrew his claim for non-service-connected pension benefits.  

In January 2007, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2008, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's January 2007 decision.  In March 2009, the Board remanded the claim to the RO for additional development.  

The Board notes that service connection for a back and a neck disability was denied in a February 1981 rating decision.  That decision was not appealed and would ordinarily be final.  38 U.S.C.A. § 7105 (West 2002).  However, the evidence received since that decision includes previously unconsidered service department records that are pertinent to the claim.  VA is therefore required to reconsider the issues without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back, neck, and right shoulder disability.  

The May 2009 VA examination report reflects that the examiner opined that the Veteran's back disability was not related to his motor vehicle accident in service.  The examiner reasoned was that following the "1997 MVA" there was no complaint of low back pain in the treatment records until 2007.  The Board notes that the motor vehicle accident occurred in 1977.  The Board also notes that the Veteran complained of low back pain during a February 1981 VA examination and VA treatment records show complaints of chronic low back pain since 2002.  As such, the examination is inadequate as to this claim because the conclusion is based on incorrect factual predicate.  Moreover, the Veteran is competent to state that he has experienced back pain since service even though it is not noted in treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The examiner must consider the Veteran's lay statements as to the continuity of low back symptoms since service, but is certainly free to counter such contentions with objective clinical findings.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the March 2009 remand, the Board directed the RO to provide the Veteran an examination of his spine, to include the lumbar and cervical regions.  The examiner was instructed to provide a nexus opinion with respect to claimed back and neck disabilities.  At the May 2009 VA examination, the examiner appears to have only examined the lumbar spine.  In addition, a nexus opinion was provided only with respect to the low back disability.  Accordingly, remand is appropriate to afford the Veteran a VA examination and medical opinion regarding his claimed neck disability.  See Stegall v. West, 11 Vet. App. 268 (1998), (a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand).  

With respect to the claimed the claimed right shoulder disorder, the Veteran has reported onset of right shoulder pain during service following his 1977 motor vehicle accident.  He reports that he reinjured his shoulder in a fall from an armored personnel carrier (APC track) about two years later.  The Board observes that service treatment records include a June 1979 clinic note that shows the Veteran tore his surgical stitches after he jumped from a track (although there is no mention of a concurrent right shoulder injury).  The Veteran also testified that he continued to experience right shoulder problems after service, although he did not seek treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of his competent report of his symptoms, and given that he has not been afforded a VA examination, the Board finds that this issue must also be remanded for an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran seeks a compensable evaluation for his bilateral hearing loss.  He was afforded VA audiological examinations in May 2007 and May 2009.  VA examination worksheets were revised to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the May 2007 and May 2009 VA examiners did not comment on the specific functional effects of the Veteran's hearing loss disability, an additional examination and opinion addressing the functional effects caused by the Veteran's hearing loss is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should first request copies of any outstanding VA or private treatment records pertinent to the claim.  Any negative response should be in writing, and associated with the claims folder.

2.  Then afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of any back, neck, and right shoulder disability found to be present.  The claims files should be made available to and reviewed by the examiner.  All indicated testing, including x-rays, should be accomplished.  

The examiner must state whether the Veteran has chronic disorders of neck and right shoulder.  In addition, and with respect to all three claimed disabilities, the examiner should indicate whether it is at least as likely as not that each disability had its onset during service, was manifested within one year of discharge, or is otherwise causally related to service, to include the documented jeep accident that occurred in July 1977 and/or a reported fall from an APC in 1978 or 1979.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent lay report as to the onset and chronicity of his symptoms.

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The RO should schedule the Veteran for an audiology examination to determine the current severity of his hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The examiner must discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an SSOC and be provided an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

